DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 9, 11-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10-12, and 15 of U.S. Patent No. 10,542,908. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘908 anticipates the subject matter in the instant claims. Instant claim 1 recites a control console comprising a first input control operable by an operator and outside of a field of view of the operator (encompassed by a master control component of ‘908; claim 1); a display within the field of view of the operator (encompassed by a display of ‘908; claim 1); and a first image capture device (encompassed by a first image capture device of ‘908; claim 1); wherein the first image capture device acquires a first image of a physical environment surrounding the first input control and at least part of the first input control (encompassed by the first wherein clause of ‘908 in claim 1); and the first image is output on the display (encompassed by the second wherein clause of ‘908 in claim 1). Instant claims 2 and 4 is encompassed by claim 2 of ‘908. Instant claim 3 is encompassed by claim 3 of ‘908. Instant claim 5 is encompassed by claim 1 of ‘908 (second control component). Instant claims 5-6 is encompassed by claims 6-7 of ‘908. Instant claim 7 is encompassed by claim 10 of ‘908. Instant claim 9 is encompassed by claim 11 of ‘908 (wherein the second control component is interpreted to be the first input control). Instant claims 11 and 14 is encompassed by claim 12 of ‘908 (acquiring and outputting step; first input interpreted to be master control component). Instant claim 12 is encompassed by claim 15 of ‘908. Instant claim 13 is .
Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,542,908 in view of Itkowitz et al. (US 2012/0071892). The ‘908 patent does not specifically claim wherein the first input control is a pedal. However, this feature is well known in the prior art. For example, Itkowitz et al. teaches in the same field of endeavor the use of a foot pedal as an input control is well known ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the ‘908 patent with a foot pedal as it is a well known means for input.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793